Citation Nr: 1039469	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
elbows

2.  Entitlement to service connection for degenerative arthritis 
of the knees.  

3.  Entitlement to service connection for a low back disorder, 
with paresthesias of the lower extremities.  

4.  Entitlement to service connection for chest pain.  

5.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard and 
has periods of verified active duty from October 1979 to February 
1980, inactive duty for training (INACDUTRA) from June 12-26, 
1985, active duty from November 1991 to February 1992, and active 
duty for training (ACDUTRA) from August 6-20, 1994.  

This appeal arises from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In his October 2006 substantive appeal, the Veteran limited the 
issues on appeal to those set out on the title page.  However, 
the Board has concluded that the Veteran's claim for service 
connection for numbness of the legs should more appropriately be 
phrased as a claim for service connection for a low back 
disorder, with paresthesias of the lower extremities.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After reviewing the claims folder, the Board has determined that 
additional development is required with respect to all of the 
claims on appeal.    

Service treatment records dated in August 1994, while the Veteran 
was on ACDUTRA, document he fell off a tank and landed on his 
back and both elbows.  The Veteran has also indicated that he 
experienced bilateral knee joint pain as a result of lifting and 
crawling on vehicles in service.  In April 2005, VA examination 
revealed calcific tendonitis of both elbows.  There has also been 
a diagnosis of degenerative joint disease of the knees (DJD).  
Therefore, the Board finds that the claims for service connection 
for elbow and knee disorders must be remanded for an examination 
and medical opinion as to whether the currently diagnosed 
calcific tendonitis of the elbows and DJD of the knees are 
related to the August 1994 injury and/or other incidents of 
falling, lifting, and crawling in connection with the use and 
operation of military vehicles in service.  

Turning next to the Veteran's claim for service connection for 
numbness of the legs, when asked to describe the disability he 
was claiming on his December 2004 VA application, the Veteran 
listed numbness of both legs.  Development of the Veteran's claim 
for service connection for numbness of the lower extremities has 
revealed that his symptoms in his lower extremities are related 
to disorders of the low back.  The evidence in the claims folder 
reveals the following.  

In April 2005, the Veteran was afforded a VA examination.  The 
Veteran gave a history of having low back pain for a long time.  
He injured his back while unloading trucks at work in 1994.  He 
was seen at Jackson General Hospital emergency room and treated 
with muscle relaxants.  He continued to have severe pain since 
then.  It started in his lower back, radiated to his left hip and 
inguinal region with intermittent pins and needle sensations and 
numbness in both legs.  

April 2005 VA X-rays of the lumbar spine revealed degenerative 
disc space narrowing and remote wedge compression fracture with 
secondary degenerative change as described.  VA imagining of the 
lumbar spine in April 2005 revealed severe narrowing at the L5-S1 
with vacuum disc formation and moderate degenerative disc disease 
at L4-5.  The Veteran physician referred the Veteran for a VA 
neurosurgery examination.  

The Veteran told the VA neurosurgery physician in May 2005 he was 
in Desert Storm and that he fell off a tank multiple times and 
was treated with pain medication.  He reported low back pain, a 
significant amount of pain in his left hip and severe numbness 
for the last six months.  He had weakness in his low back and 
extremities.  The VA physician stated the Veteran's current 
symptomatology, including diagnoses of chronic low back pain, 
lumbar compression fracture of L1 and L2 with multilevel 
degenerative joint disk disease of the lumbar spine, were related 
to his military service.  He also attributed the Veteran's 
diffuse weakness in his legs to pain.  The physician noted in his 
comments the Veteran had a history of "injuring his back from 
falling off a tank during Desert Storm."  Service records do not 
include any reference to a back injury during the Veteran's 
service in Desert Storm/Desert Shield.  

As was noted previously, based on the comments of the VA 
neurosurgery examiner and the diagnosis of multilevel 
degenerative disk disease, the Board has concluded that the 
Veteran's claim for service connection for numbness in the legs 
should more appropriately be phrased as a claim for service 
connection of a low back disorder, with paresthesias of the lower 
extremities.  Medical evaluations indicate his symptoms of 
numbness and tingling in the lower extremities are attributable 
to pathology of the low back.  

Consequently, the claim for service connection for a low back 
disorder, with paresthesias of the lower extremities is remanded 
to allow the Veteran to provide evidence and/or argument to 
support his claim for service connection for low back disorder.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that before the 
Board addresses a question in a decision that has not been 
addressed by the VA, it must consider whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument, an opportunity to submit such evidence or argument, an 
opportunity to address the new question at a hearing, and whether 
the claimant has been prejudiced by being denied those 
opportunities.  

Currently the claim includes three relevant pieces of evidence 
documenting either a low back injury or symptoms of back pain.  
First, there is a March 1993 diagnosis of low back strain (the 
record appears to be from a private clinic).  Second, the Veteran 
stated he was treated for a "work" injury at Jackson General 
Hospital in 1994 during VA examinations in April 2005.  Third, 
service treatment records dated in August 10-13, 1994 reveal the 
Veteran fell off a track vehicle and landed on his back and 
elbows.  He complained of back, elbow and chest pain.  
Significantly, service records include orders for the Veteran to 
appear for active duty for training from August 6-20, 1994.  

The Veteran's claim for service connection for a low back 
disorder is also remanded so that an effort may be made to obtain 
records from Jackson General Hospital, and for an examination and 
a medical opinion as to whether any currently diagnosed low back 
disorder is related to the August 10, 1994 back injury sustained 
while the Veteran was serving on active duty for training.  

As for the December 2004 claims for service connection for chest 
pain and bronchitis, the August 1994 service treatment records 
that document the fall from a tank or track vehicle, note 
complaints of chest pain.  In addition, service treatment records 
dated in November 1991, while the Veteran was on active duty, 
document that he was treated for symptoms of a head cold and 
chest tightness, with diagnosis of rule out upper respiratory 
infection and bronchitis.  A subsequent entry in the service 
treatment record indicates there was marked bronchitis with 
wheezing and rales.  

In April 2005, the Veteran gave a history of continuing symptoms 
of intermittent dyspnea and wheezing.  Chronic bronchitis was 
diagnosed.  Moreover pulmonary function testing to determine its 
severity was ordered.  In addition, an EKG showed ischemic 
changes and a stress test was ordered.  May 2005 stress testing 
at VA revealed that adenosine myoview was clinically positive and 
electrocardiographically negative for stress induced myocardial 
ischemia.  VA outpatient myocardial infusion testing revealed 
impressions of mild ischemia 'with subdiaphragmatic activity."  
Finally, pulmonary function testing in May 2005 noted evidence of 
either poor patient effort or a neuromuscular disorder.  

Clearly, the medical evaluation of the Veteran's symptoms of 
chest pain and dypsnea is not complete.  There is no VA medical 
record indicating that the results of testing were reviewed and 
the diagnosis of his symptoms clarified.  In addition, there is 
no medical opinion which addresses whether the chest pain, 
dyspnea, chest tightness, and bronchitis in service are linked to 
his current diagnosis of bronchitis.  Therefore, these claims 
must be remanded to afford the Veteran an additional VA 
examination and opinions to clarify the diagnosis and etiology of 
the above-noted symptoms.  

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran identify all health 
care providers who have treated him for 
tendonitis of the elbows, his low back 
disorders, chest pain and tightness, and 
bronchitis since December 2006.  
Specifically ask the Veteran to provide 
the complete address of Jackson General 
Hospital where he was treated in 1994 for 
a back injury.  With any necessary 
authorization from the Veteran, attempt 
to obtain copies of pertinent treatment 
records identified by the Veteran.  

2.	The Veteran should be afforded a VA orthopedic 
examination.  The claims folder should be made 
available to the examiner for review before the 
examination.  The examiner should be informed that 
the Veteran's periods of verified active duty 
include Active Duty-October 1979 to February 1980, 
Inactive Duty for Training-June 12-26, 1985, Active 
Duty-August 1991 to February 1992, and Active Duty 
for Training-August 6-20, 1994.  

The examiner is asked to answer the following 
question:  Is it at least as likely as not that the 
currently diagnosed calcific tendonitis of the 
elbows or other elbow disorder is related to the 
Veteran's active military service, including a fall 
from a tank on August 10, 1994, and/or other 
incidents of falling, lifting, and crawling in 
connection with the use and operation of military 
vehicles in service?  

The examiner is also asked to state whether it is 
at least as likely as not that his currently 
diagnosed DJD of the knees or other knee disorder 
is related to the Veteran's active service, 
including a fall from a tank on August 10, 1994, 
and/or other incidents of falling, lifting, and 
crawling in connection with the use and operation 
of military vehicles in service.

3.	The Veteran should be afforded a VA 
neurology examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should be informed that the 
Veteran's periods of verified active duty 
include Active Duty-October 1979 to 
February 1980, Inactive Duty for 
Training-June 12-26, 1985, Active Duty-
August 1991 to February 1992, and Active 
Duty for Training-August 6-20, 1994.  
Specifically, the examiner should review 
August 1-13, 1994 service treatment 
records of injuries sustained in a fall 
from a tank, and any records of treatment 
from Jackson General Hospital of 
treatment for a back injury in 1994.  

The examiner is asked to answer the 
following question:  Is it at least as 
likely as not that the currently 
diagnosed lumbar compression fracture of 
the L1-2 and multilevel degenerative disk 
disease of the lumbar spine had its onset 
during service, including as a result of 
his fall from a tank in August 1994 while 
on active duty?  

4.	The Veteran should be afforded a VA 
internal medicine examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should be 
informed that the Veteran's periods of 
verified active duty include Active Duty-
October 1979 to February 1980, Inactive 
Duty for Training-June 12-26, 1985, 
Active Duty-August 1991 to February 1992, 
and Active Duty for Training-August 6-20, 
1994.  

Diagnose any disorder whose symptoms 
include chest pain and/or dyspnea.  For 
each disorder diagnosed, including 
bronchitis, indicate whether it at least 
as likely as not that the currently 
diagnosed disorder began while the 
Veteran was on active duty or is related 
to any incident while he was on active 
duty or active duty for training.  

5.	The RO/AMC should read all medical opinions 
obtained to ensure that the remand directives have 
been accomplished, and should return the case to 
the examiner of all questions posed are not 
answered.  

6.	If the benefits sought on appeal remains denied the 
Veteran and his representative should be provided 
with an appropriate supplemental statement of the 
case and be given opportunity to respond.  The case 
should then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


